Citation Nr: 0202291	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  91-41 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to January 24, 1989 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to January 
1970.

A February 1987 rating decision granted entitlement to 
service connection for post-traumatic stress disorder (PTSD); 
a 10 percent evaluation was assigned effective October 1, 
1986.  In March 1990, a claim for a 100 percent evaluation 
for PTSD was filed.  An August 1990 rating decision granted 
an increased evaluation, 100 percent, for PTSD, effective 
April 9, 1990.  A Notice of Disagreement to the effective 
date of the 100 percent grant was received by VA in October 
1990.  A Statement of the Case was subsequently issued in 
October 1990, and a Substantive Appeal to the issue of 
entitlement to an effective date prior to April 9, 1990 was 
received later in October 1990.  

A September 1998 rating decision granted an  effective date 
of January 24, 1989 for the assigned 100 percent disability 
evaluation for PTSD.  The veteran was notified of this action 
in November 1998 by the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (the RO).  He was 
informed by the RO that this  was a total grant of benefits 
sought on appeal.  However, because January 24, 1989 is not 
necessarily the earliest effective date which could be 
assigned, the veteran's appeal as to this issue remained 
open.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

As will be explained below, the Board was recently informed 
of the veteran's passing.  His appeal dies with him and will 
be dismissed. 


FINDING OF FACT

In February 2002, the Board was notified by the veteran's 
mother that the veteran had died in March 2001.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2002, while this case was pending before the 
Board, the Board was informed by the veteran's mother that 
the veteran had passed away in March 2001.  

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

The Board finds that this case is one in which the law is 
dispositive and that this issue must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for the reasons and bases expressed above, the 
appeal as to the issue of entitlement to an earlier effective 
date for the assignment of a 100 percent rating for PTSD is 
dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or of any derivative 
claim brought by a survivor of the veteran.
Cf. 38 C.F.R. § 20.1106 (2001).



ORDER

The appeal is dismissed due to the death of the veteran.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

